DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species SEQ ID NO: 127 in the reply filed on August 18, 2022, is acknowledged.
The elected species was searched and prior art was found that also discloses the full genus. Therefore, the election of species requirement mailed June 22, 2022, is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 131-135, 137-146 and 148-150 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0184701 A1.
US 2010/0184701 A1 teaches -arrestin effectors that are identical to the -arrestin effectors utilized in the method of instant independent claims 131 and 141.
US 2010/0184701 A1 teaches -arrestin effectors comprising a peptide or peptide mimetic selected from the group consisting of
a) a peptide or peptide mimetic comprising the sequence of
Xx-Yy-Val-Ww-Zz-Aa-Bb-Cc,
wherein Xx is selected from the group consisting of null, sarcosine, N-methyl-L-alanine, N-methyl-D-alanine, N,N-dimethylglycine, L-aspartic acid, D-aspartic acid, L-glutamic acid, D-glutamic acid, N-methyl-L-aspartic acid, N-methyl-L-glutamic acid, pyrrolid-1-ylacetic acid, and morpholin-4-ylacetic acid; 
Yy is selected from the group consisting of L-arginine, and L-lysine; 
Ww is selected from the group consisting of L-isoleucine, glycine, L-tyrosine, O-methyl-L-tyrosine, L-valine, L-phenylalanine, 3-hydroxy-L-tyrosine, 2,6-dimethyl-L-tyrosine, 3-fluoro-L-tyrosine, 4-fluorophenyl-L-analine, 2,6-difluoro-L-tyrosine, 3-nitro-L-tyrosine, 3,5-dinitro-L-tyrosine, 3,5-dibromo-L-tyrosine, 3-chloro-L-tyrosine, I-allyl-L-tyrosine, and 3,5-diiodo-L-tyrosine; 
Zz is selected from the group consisting of L-isoleucine, L-valine, L-tyrosine, L-glutamic acid, L-phenylalanine, L-histidine, L-lysine, L-arginine, O-methyl-L-threonine, D-alanine, and L-norvaline; 
Aa is selected from the group consisting of L-histidine, L-histidine-amide, and L-lysine; 
Bb is selected from the group consisting of L-proline, L-proline-amide, D-proline, and D-proline-amide; 
Cc is selected from the group consisting of null, L-isoleucine, L-isoleucine-amide, glycine, glycine-amide, L-alanine, L-alanine-amide, D-alanine, D-phenylalanine, L-norvaline; 
provided that when Xx is L-Aspartic acid, Cc is not L-phenylalanine; when Xx is sarcosine, Cc is not L-isoleucine; when Ww is glycine, Cc is not glycine; when Xx is sarcosine, and Zz is L-valine, Cc is not L-alanine; and when Xx is sarcosine, Ww is a L-tyrosine, and Zz is L-isoleucine, Cc is not L-alanine; 
b) a peptide or peptide mimetic wherein the members of the sequence of the peptide or peptide mimetic maintain their relative positions as they appear in the sequence described in (a), wherein spacers of between 1 and 3 amino acids or amino acid analogues are inserted between one or more of the amino acids or amino acid analogues as described in (a) and wherein the total length of the peptide or peptide mimetic is between 6 and 25 amino acids and/or amino acid analogues; and 
c) a peptide or peptide mimetic that is at least 70% identical to the peptide or peptide mimetics described in (a) (paragraphs [0010]-[0018]). This genus of -arrestin effectors is identical to the genus on pp. 2-3, pp. 7-8, pp. 8-9 and pp. 13-14 of instant claim 131.
US 2010/0184701 A1 teaches -arrestin effectors comprising a peptide or peptide mimetic selected from the group consisting of
a) a peptide or peptide mimetic comprising the sequence of
Xx-Arg-Val-Ww-Zz-His-Pro-Cc,
wherein Xx is selected from the group consisting of sarcosine, N-methyl-L-alanine, N-methyl-D-alanine, N,N-dimethylglycine, L-aspartic acid, D-aspartic acid, L-glutamic acid, D-glutamic acid, N-methyl-L-aspartic acid, N-methyl-L-glutamic acid, pyrrolid-1-ylacetic acid, and morpholin-4-ylacetic acid; 
Ww is selected from the group consisting of L-isoleucine, glycine, L-tyrosine, O-methyl-L-tyrosine, L-valine, L-phenylalanine, 3-hydroxy-L-tyrosine, 2,6-dimethyl-L-tyrosine, 3-fluoro-L-tyrosine, 4-fluorophenyl-L-analine, 2,6-difluoro-L-tyrosine, 3-nitro-L-tyrosine, 3,5-dinitro-L-tyrosine, 3,5-dibromo-L-tyrosine, 3-chloro-L-tyrosine, O-allyl-L-tyrosine, and 3,5-diiodo-L-tyrosine; 
Zz is selected from the group consisting of L-isoleucine, L-valine, L-tyrosine, L-glutamic acid, L-phenylalanine, L-histidine, L-lysine, L-arginine, O-methyl-L-threonine, D-alanine, and L-norvaline; and 
Cc is selected from the group consisting of L-isoleucine, L-isoleucine-amide, glycine, glycine-amide, L-alanine, L-alanine-amide, D-alanine, D-phenylalanine, and L-norvaline; 
provided that when Xx is L-Aspartic acid, Cc is not L-phenylalanine; when Xx is sarcosine, Cc is not L-isoleucine; when Ww is glycine, Cc is not glycine; when Xx is sarcosine, and Zz is L-valine, Cc is not L-alanine; and when Xx is sarcosine, Ww is a L-tyrosine, and Zz is L-isoleucine, Cc is not L-alanine; 
b) a peptide or peptide mimetic wherein the members of the sequence of the peptide or peptide mimetic maintain their relative positions as they appear in the sequence described in (a), wherein spacers of between 1 and 3 amino acids or amino acid analogues are inserted between one or more of the amino acids or amino acid analogues as described in (a) and wherein the total length of the peptide or peptide mimetic is between 8 and 25 amino acids and/or amino acid analogues; and 
c) a peptide or peptide mimetic that is at least 70% identical to the peptide or peptide mimetics described in (a) (paragraphs [0019]-[0024]). This genus of -arrestin effectors is identical to the genus on pp. 3-4, pp. 9-10 and pp. 14-15 of instant claim 131.
US 2010/0184701 A1 teaches -arrestin effectors comprising a peptide or peptide mimetic selected from the group consisting of
a) a peptide or peptide mimetic comprising the sequence of
Sar-Arg-Val-Ww-Zz-His-Pro-Cc,
wherein Ww is selected from the group consisting of L-tyrosine, 3-hydroxy-L-tyrosine, 3-fluoro-L-tyrosine, 2,6-difluoro-L-tyrosine, 3-nitro-L-tyrosine, 3,5-dinitro-L-tyrosine, and 3-chloro-L-tyrosine; 
Zz is selected from the group consisting of L-isoleucine, L-lysine, and O-Methyl-L-threonine; and 
Cc is selected from the group consisting of D-alanine, and L-alanine;
provided that when Xx is sarcosine, Ww is a L-tyrosine, and Zz is L-isoleucine, Cc is not L-alanine;
b) a peptide or peptide mimetic wherein the members of the sequence of the peptide or peptide mimetic maintain their relative positions as they appear in the sequence described in (a), wherein spacers of between 1 and 3 amino acids or amino acid analogues are inserted between one or more of the amino acids or amino acid analogues as described in (a) and wherein the total length of the peptide or peptide mimetic is between 8 and 25 amino acids and/or amino acid analogues; and 
c) a peptide or peptide mimetic that is at least 70% identical to the peptide or peptide mimetics described in (a) (paragraphs [0025]-[0029]). This genus of -arrestin effectors is identical to the genus on pp. 4-5, pp. 10-11 and pp. 15-16 of instant claim 131 and in instant claim 141.
US 2010/0184701 A1 teaches -arrestin effectors comprising a peptide or peptide mimetic selected from the group consisting of
a) a peptide or peptide mimetic comprising the sequence of
Sar-Arg-Val-Ww-OMTh-His-Pro-Cc,
wherein Ww is selected from the group consisting of L-tyrosine, 3-hydroxy-L-tyrosine; 3-fluoro-L-tyrosine, and 3-chloro-L-tyrosine; and 
Cc is selected from the group consisting of D-alanine and L-alanine; 
b) a peptide or peptide mimetic wherein the members of the sequence of the peptide or peptide mimetic maintain their relative positions as they appear in the sequence described in (a), wherein spacers of between 1 and 3 amino acids or amino acid analogues are inserted between one or more of the amino acids or amino acid analogues as described in (a) and wherein the total length of the peptide or peptide mimetic is between 8 and 25 amino acids and/or amino acid analogues; and
c) a peptide or peptide mimetic that is at least 70% identical to the peptide or peptide mimetics described in (a) (paragraphs [0025]-[0029]) (paragraphs [0031]-[0033]). This genus of -arrestin effectors is identical to the genus on p. 5, p. 11 and p. 16 of instant claim 131.
US 2010/0184701 A1 teaches -arrestin effectors comprising a peptide or peptide mimetic selected from the group consisting of
a) a peptide or peptide mimetic comprising the sequence of
Sar-Arg-Val-Ww-Tyr-His-Pro-NH2,
wherein Ww is selected from the group consisting of L-tyrosine, 3-hydroxy-L-tyrosine, 3-fluoro-L-tyrosine, 2,6-difluoro-L-tyrosine, 3-nitro-L-tyrosine, 3,5-dinitro-L-tyrosine, and 3-chloro-L-tyrosine; 
b) a peptide or peptide mimetic wherein the members of the sequence of the peptide or peptide mimetic maintain their relative positions as they appear in the sequence described in (a), wherein spacers of between 1 and 3 amino acids or amino acid analogues are inserted between one or more of the amino acids or amino acid analogues as described in (a) and wherein the total length of the peptide or peptide mimetic is between 7 and 25 amino acids and/or amino acid analogues; and 
c) a peptide or peptide mimetic that is at least 70% identical to the peptide or peptide mimetics described in (a) (paragraphs [0035]-[0036]). This genus of -arrestin effectors is identical to the genus on pp. 5-6, p. 12 and pp. 16-17 of instant claim 131.
US 2010/0184701 A1 teaches -arrestin effectors comprising a peptide or peptide mimetic selected from the group consisting of
a) a peptide or peptide mimetic comprising the sequence of
NMAla-Arg-Val-Ww-Zz-His-Pro-Cc,
wherein Ww is selected from the group consisting of L-tyrosine, 3-hydroxy-L-tyrosine, 3-fluoro-L-tyrosine, 2,6-difluoro-L-tyrosine, 3-nitro-L-tyrosine, 3,5-dinitro-L-tyrosine, and 3-chloro-L-tyrosine; 
Zz is selected from the group consisting of L-isoleucine, L-lysine, and O-Methyl-L-threonine; and 
Cc is selected from the group consisting of D-alanine, and L-alanine; 
b) a peptide or peptide mimetic wherein the members of the sequence of the peptide or peptide mimetic maintain their relative positions as they appear in the sequence described in (a), wherein spacers of between 1 and 3 amino acids or amino acid analogues are inserted between one or more of the amino acids or amino acid analogues as described in (a) and wherein the total length of the peptide or peptide mimetic is between 8 and 25 amino acids and/or amino acid analogues; and 
c) a peptide or peptide mimetic that is at least 70% identical to the peptide or peptide mimetics described in (a) (paragraphs [0038]-[0041]). This genus of -arrestin effectors is identical to the genus on p. 6, pp. 12-13 and pp. 17-18 of instant claim 131.
US 2010/0184701 A1 teaches and reduces to practice -arrestin effectors comprising SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, or 85 (paragraphs [0030], [0034], [0037], [0042], [0066],  [0082]; Tables 1 and 2; Examples 1-3). These species of -arrestin effectors are identical to the species recited in instant claims 133 and 144.
US 2010/0184701 A1 teaches and reduces to practice -arrestin effectors comprising the elected species SEQ ID NO: 27 (Examples 5-6). This species of -arrestin effectors is identical to the species recited in instant claims 134 and 145.
US 2010/0184701 A1 teaches that the -arrestin effectors may be administered to a patient at therapeutically effective doses to prevent, treat, or control diseases and disorders mediated, in whole or in part, by a GPCR-ligand interaction paragraph [0153]). Accordingly, US 2010/0184701 A1 teaches methods of administering the -arrestin effectors to treat cardiovascular disorders selected from the groups consisting of chronic hypertension, hypertensive crisis, acute congestive heart failure, angina, acute myocardial infarction, left ventricular failure, cerebrovascular insufficiency, intracranial hemorrhage, heart failure, acute decompensated heart failure, essential hypertension, post-operative hypertension, hypertensive heart disease, hypertensive renal disease, renovascular hypertension, malignant hypertension, post-renal transplant patient stabilization, dilated cardiomyopathy, myocarditis, post-cardiac transplant patient stabilization, disorders associated with post-stent management, neurogenic hypertension, pre-eclampsia, abdominal aortic aneurysm, and any cardiovascular disorder with a hemodynamic component (paragraph [0060]). In addition, US 2010/0184701 A1 teaches methods of administering the -arrestin effectors to treating viral infectious disease linked to angiotensin 2 type 1 receptor (paragraph [0061], [0067]).
MPEP § 2112.02(II) states: The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) 
In the instant case, US 2010/0184701 A1 anticipates claim 131, directed to methods of preventing thrombosis and preventing or reducing platelet adhesion in any patient, because the prior art teaches administering the same -arrestin effectors to patients. The effect of the -arrestin effectors on thrombosis and platelet adhesion in the prior art method occurs as a result of practicing the disclosed active method steps, namely administering the same compounds, to the same patients, in the same manner. This discovery is not a new use because the claims do not limit the compounds, patient population or mode of administration in a way that distinguishes it from the prior art.
In the instant case, US 2010/0184701 A1 anticipates claims 141 and 142, directed to methods of reducing a D-Dimer response in a subject with viral infection, because the prior art teaches administering the same -arrestin effectors to patients having viral infectious disease linked to angiotensin 2 type 1 receptor (paragraph [0061], [0067]). The effect of the -arrestin effectors on D-Dimer response in the prior art method occurs as a result of practicing the disclosed active method steps, namely administering the same compounds, to the same patients, in the same manner. This discovery is not a new use because the claims do not limit the compounds, patient population or mode of administration in a way that distinguishes it from the prior art.
Therefore, claims 131 and 141-142 are anticipated by US 2010/0184701 A1.
With respect to claims 132 and 143, US 2010/0184701 A1 teaches and reduces to practice -arrestin effectors comprising the elected species SEQ ID NO: 27 (Examples 5-6), in which Ww is L-tyrosine, Zz is L-isoleucine, and Cc is D-alanine.
With respect to claims 133 and 144, US 2010/0184701 A1 teaches and reduces to practice -arrestin effectors comprising SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, or 85 (paragraphs [0030], [0034], [0037], [0042], [0066],  [0082]; Tables 1 and 2; Examples 1-3). These species of -arrestin effectors are identical to the species recited in instant claims 133 and 144.
With respect to claims 134 and 145, US 2010/0184701 A1 teaches and reduces to practice -arrestin effectors comprising the elected species SEQ ID NO: 27 (Examples 5-6). This species of -arrestin effectors is identical to the species recited in instant claims 134 and 145.
With respect to claims 135 and 146, US 2010/0184701 A1 teaches that the -arrestin effectors are administered in pharmaceutical compositions comprising one or more of the peptides or peptide mimetics and a pharmaceutically acceptable carrier (paragraph [0059]).
With respect to claims 137 and 148, US 2010/0184701 A1 teaches that the -arrestin effectors are administered by intravenous injection (paragraph [0061]).
With respect to claims 138 and 149, US 2010/0184701 A1 teaches that the -arrestin effectors are continuously infused by intravenous administration from 0.01 micrograms/kg body weight/min to 100 micrograms/kg body weight/min (paragraph [0156]). Reduction to practice includes doses ranging from 0.1-10 g/kg/min in preliminary dosing experiments in normal anesthetized rats (Example 5) and 0.01, 0.1, 1, 10 and 100 g/kg/min dose in dogs (Example 6), which are included in the claims when converted to mg/hr.
With respect to claims 139 and 150, US 2010/0184701 A1 teaches that the -arrestin effectors are continuously infused by intravenous administration from 0.01 micrograms/kg body weight/min to 100 micrograms/kg body weight/min for a period of 12 hours to 14 days (paragraph [0156]). Reduction to practice included 10 days (Example 6).
With respect to claim 140, US 2010/0184701 A1 teaches that the -arrestin effectors may be administered to a patient to treat cardiovascular (paragraph [0060]) and  viral infectious disease linked to angiotensin 2 type 1 receptor (paragraph [0061], [0067]), both of which are patients in need of thrombus and platelet adhesion prevention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 136 and 147 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0184701 A1, as applied to claims 131-135, 137-146 and 148-150 above, in further view of Sturrock et al. (“The renin-angiotensin system - a therapeutic target in COVID-19?” Clinical Medicine 2020 Vol 20, No 4: e72–5)
US 2010/0184701 A1 teaches methods of administering the -arrestin effectors to treating viral infectious disease linked to angiotensin 2 type 1 receptor (paragraph [0061], [0067]).
US 2010/0184701 A1 does not teach that the viral infectious disease is caused by a coronavirus.
Sturrock et al. established that coronaviruses including SARS-CoV-2, are linked to the angiotensin 2 type 1 receptor (Figure 1). Therefore, it would have been obvious to apply the methods of administering the -arrestin effectors to treating viral infectious disease linked to angiotensin 2 type 1 receptor taught by US 2010/0184701 A1 (paragraph [0061], [0067]) to coronavirus infection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654